Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In Reference to Claims 10 and 11
Claim 10 recites, “a variable depth along an extending direction of the fixed wrap or the orbiting wrap”, the Office interprets the depth is the radius of the recessed portion, as per the recitation the depth various along the extending of the wrap. The depth does not vary along the height of the wrap.  
The same interpretation is also made to Claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 12
Claim 12 recites “an offset portion provided in an area of at least one of the fixed wrap or the orbiting wrap and having a radius of curvature different from a region adjacent to the thereof, wherein the offset portion of the fixed wrap is provided with a smaller curvature radius than the other surface of the fixed wrap, and wherein the offset portion of the orbiting wrap is provided with a larger radius of or  wherein the offset portion of the orbiting wrap is provided with a larger radius of curvature than the other surface of the orbiting wrap.”  Otherwise, the later portion of recitation does not follow the first portion of the recitation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20040067147 to Nakane.
In Reference to Claim 1


    PNG
    media_image1.png
    501
    620
    media_image1.png
    Greyscale

In Reference to Claim 2

In Reference to Claim 3
Nakane discloses the offset portion is provided in a region in which at least one of the fixed wrap or the orbiting wrap extends from the inlet (Fig. 2B, annotated by the examiner) toward the shaft coupling portion (Fig. 2B, annotated by the examiner).
In Reference to Claim 4
Nakane discloses wherein the offset portion (Fig. 2C, 31) is provided on at least one surface of the fixed wrap or the orbiting wrap (Fig. 2C, 12b), and the offset portion (fig. 2C, 31) is provided along a direction extending (Fig. 2c, shows the offset section extended along the surface of the orbiting wrap) from the inlet toward the shaft coupling portion.
In Reference to Claim 5
Nakane discloses the offset portion is provided at a free end of the fixed wrap and a fixed end of the orbiting wrap (As showed in Fig. 2B, annotated by the examiner)
In Reference to Claim 6
Nakane discloses a compressor, comprising: a casing (Fig. 1, 17); a drive motor (Fig. 1, 21) provided in an inner space of the casing; a rotating shaft (Fig. 1, 16) coupled to the drive motor to rotate; an orbiting scroll (Fig. 1, 12) comprising an orbiting plate portion including a shaft coupling portion coupled to the rotating shaft, and an orbiting wrap that extends toward the casing along a circumference of orbiting plate portion in the shaft coupling portion; a fixed scroll (Fig. 1, 11) comprising a fixed wrap provided in engagement with the orbiting wrap to compress a refrigerant; and an offset portion (Fig. 2B, 31) provided in at least one of the fixed wrap or the pivot wrap and having a radius of curvature (Fig. 2C, the radius at the offset section is larger than the both ends of the offset section) different from a region 
In Reference to Claim 7
Nakane discloses wherein the offset portion is provided on the inner surface (Fig. 3B, 42) of the fixed wrap and the outer surface (Fig. 2B, 31) of the orbiting wrap, respectively.
In Reference to Claim 8
Nakane discloses the offset portion is formed by recessing an inner surface (Fig. 3b, 42) of the fixing wrap, and the offset portion is formed such that the outer surface (Fig. 2B, 31)of the orbiting wrap is biased toward the shaft coupling portion (Combined the Fig. 2A, 2B, and 3B, the offset is arranged in a radial direction from the shaft coupling portion).
In Reference to Claim 9
Nakane discloses a compressor, comprising: a casing (Fig. 1, 17); a drive motor (Fig. 1, 21) provided in an inner space of the casing; a rotating shaft (Fig. 1, 16) coupled to the drive motor to rotate; an orbiting scroll (Fig. 1, 11) comprising an orbiting plate portion including a shaft coupling portion coupled to the rotating shaft, and an orbiting wrap that extends toward the casing along a circumference of orbiting plate portion in the shaft coupling portion; a fixed scroll (Fig. 1, 13) comprising a fixed wrap provided in engagement with the orbiting wrap to compress a refrigerant; and an offset portion (Fig. 2B, 31) provided to be recessed from at least one surface of the fixed wrap or the orbiting wrap, wherein offset portion provided is provided in a convex shape (As showed in Fig. 2B, the recess shape will provide a convex shape) toward the casing.
In Reference to Claims 10 and 11
Nakane discloses the offset portion has a variable depth (As showed in Fig. 2B, the end of the recess has slope portion, therefore, the depth increases gradually from each end to the center of the recess) along an extending direction of the fixed wrap or the orbiting wrap.

In Reference to Claim 12
Nakane discloses a compressor, comprising: a casing (Fig. 1, 17); a drive motor (Fig. 1, 21) provided in an inner space of the casing; a rotating shaft (Fig. 1, 16) coupled to the drive motor to rotate; an orbiting scroll (Fig. 1, 12) comprising an orbiting plate portion including a shaft coupling portion coupled to the rotating shaft, and an orbiting wrap that extends toward the casing along a circumference of orbiting plate portion in the shaft coupling portion; a fixed scroll (Fig 1, 11) comprising a fixed wrap provided in engagement with the orbiting wrap to compress a refrigerant; and an offset portion (Fig. 2B, 31) provided in an area of at least one of the fixed wrap or the orbiting wrap and having a radius of curvature different from a region adjacent to the thereof, and wherein the offset portion of the orbiting wrap (Fig. 2C, the radius at section 32 is larger than radius at ends of the offset section) is provided with a larger radius of curvature than the other surface of the orbiting wrap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2002/0071780 to Chang et al, US Patent 5,591,022 to Protos, US Patent 5,520,525 to Mizuno et al, US Patent 5,395,222 to Kawahara et al, US Patent 6,648,617 to Suss et al, and US Patent 9,951,773 to Choi et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/24/2021